Citation Nr: 1009087	
Decision Date: 03/10/10    Archive Date: 03/17/10

DOCKET NO.  09-03 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUE

Entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected 
disabilities (TDIU).



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran and J. Y.



ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran had military service in the United States Air 
Force from October 1985 to October 2007.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from various rating decisions of the RO.  

The Veteran testified at a hearing sitting at the RO before 
the undersigned in July 2009.  A transcript of that hearing 
is of record.  

In July 2009, the Board advanced the Veteran's claim on its 
docket, pursuant to 38 U.S.C.A. § 7107 and 38 C.F.R. 
§ 20.900(c).  


FINDING OF FACT

The Veteran currently is shown to be unable to secure or 
follow a substantially gainful occupation, consistent with 
his educational and occupational background, as the result of 
his service-connected disabilities.  


CONCLUSION OF LAW

The criteria for a total disability rating based on 
individual unemployability by reason of service-connected 
disabilities have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16, 4.19 
(2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  VCAA has since been codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; see 
also 38 C.F.R. § 3.159.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of VCAA, or filed before the 
date of enactment and not yet final as of that date.  

VCAA is not applicable where further assistance would not aid 
the Veteran in substantiating his claims.  Wensch v. 
Principi, 15 Vet. App. 362 (2001); 38 U.S.C.A. § 5103A(a)(2) 
(the Secretary not required to provide assistance 'if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim'); see also VAOPGCPREC 5-2004; 69 
Fed. Reg. 59989 (2004) (holding that the notice and duty to 
assist provisions of the VCAA do not apply to claims that 
could not be substantiated through such notice and 
assistance).  

The fact that complete Social Security Administration (SSA) 
Records were not obtained is harmless in that no prejudice to 
the Veteran will result from an adjudication of his claim 
given the favorable disposition.  

Rather, remanding this case back to the RO for further VCAA 
development would be an essentially redundant exercise and 
would result only in an additional delay with no benefit to 
the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  No further assistance in 
developing the facts pertinent to this limited matter is 
required at this time given the favorable action taken below.  



II.  TDIU

A total disability rating based on individual unemployability 
may be assigned upon a showing that a veteran is unable to 
secure or follow a substantially gainful occupation due 
solely to impairment resulting from his or her service-
connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.340, 3.341, 4.16.  

Consideration may be given to a veteran's level of education, 
special training, and previous work experience, but age and 
the impairment caused by nonservice-connected disabilities 
are not for consideration in determining whether such a total 
disability rating is warranted.  See 38 C.F.R. §§ 3.341, 
4.16, 4.19.  

Marginal employment, defined as an amount of earned annual 
income that does not exceed the poverty threshold determined 
by the United States Department of Commerce, Bureau of the 
Census, shall not be considered substantially gainful 
employment.  38 C.F.R. § 4.16(a).  

Furthermore, a total disability rating may be assigned where 
the combined rating for the veteran's service-connected 
disabilities is less than total if the disabled veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  

Specifically, if there is only one such disability, this 
disability shall be ratable at 60 percent or more; if there 
are two or more disabilities, there shall be at least one 
ratable at 40 percent or more and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

In exceptional cases, an extraschedular rating may be 
assigned on the basis of a showing of unemployability alone.  
See 38 C.F.R. § 4.16(b).  

Here, the service-connected disabilities include: a 40 
percent rating for degenerative disc disease, severe 
osteoarthritic changes, lumbosacral spine, status post 
laminectomy with radiculopathy and scar; 40 percent rating 
for radiculopathy of the left shoulder; 30 percent rating for 
osteoarthritis, cervical spine, status post anterior fusion 
with scar; 30 percent rating for radiculopathy of the right 
shoulder; 10 percent rating for degenerative joint disease of 
the left ankle; 10 percent rating for tinnitus; no percent 
rating for hypertension; and no percent rating for GERD.  The 
combined rating is 90 percent.  

This evaluation meets the schedular criteria for 
consideration of a TDIU rating under 38 C.F.R. § 4.16(a), and 
the question thus becomes whether these disabilities, in and 
of themselves, preclude the Veteran from securing or 
following a substantially gainful occupation.

In this regard, the Board has considered the Veteran's 
educational and employment background.  The Veteran, in 
essence, he has some college courses, but no degree, as 
indicated on page 23 of the hearing transcript.  He reported 
that he was unable to work and last worked in November 2007 
when he was retired from the military, as indicated on pages 
13 to 14 of the hearing transcript.  

As to whether the Veteran's service-connected disabilities 
preclude substantially gainful employment, the Board finds 
the Veteran's credible testimony and a prospective employer's 
statement regarding non-selection for the position 
particularly helpful.  Moreover, there is recently received 
evidence that the Veteran has been granted SSA disability 
benefits beginning in 2008.  

After review of the claims file, evidence of record reflects 
that the Veteran is shown to be unemployable due to his 
service-connected disabilities.  

In July 2009, the Veteran was afforded a hearing.  The 
Veteran testified that he had constant back pain.  He was 
unable to bend and sit or stand for more than 30 minutes at a 
time.  He also was unable to lift heavy objects (i.e., a 
gallon of tea), as indicated on pages 4 to 6 of the hearing 
transcript.  

In this regard, the Board notes that lay persons are 
competent to report objective signs of illness.  Objective 
indications of chronic disability, however, must include both 
"signs," in the medical sense of objective evidence 
perceptible to a physician, and other, non-medical indicators 
that are capable of independent verification.  

Given the medical evidence as to the severity of the 
Veteran's service-connected disabilities, lay statements, and 
testimony mentioned above, and the absence of clear evidence 
to the contrary, the full criteria for a TDIU rating have 
been met.  


ORDER

A total disability evaluation based upon individual 
unemployability by reason of service-connected disability is 
granted.  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


